Title: To George Washington from Brigadier General James Potter, 5 November 1777
From: Potter, James
To: Washington, George



Sir
Camp [Pa.] Novr 5th 1777

    I am Sorey to Inform your excelancey that the Officer I send to the Brandwine Mills has not obayd my orders Instead of Taking the stone away he has taken the Spinnels Rines and Tronnale heads I was preparing to send a party to move the Runners But as it is Hard to get waggans and as I am Informed that the Taking these Artecals answers the same end as Removing the stone, I wait to Know your Plesure in this matter—I gave writen orders to the officer I will Trey him for disobedance I am oppresed with Bad Officers I wold Rather be a show boy than what I am if it wold sarve my Cuntrey as well. I am your E. H. S.

Jas. Potter


P.S. Col: Crafords men are uneasey and wanting to go home I will not detain them I think I have men sufficant for all I can do in this place as the enemy has got that new way of carring there provision.

